DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 13-19, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of: 
a substrate, the substrate having a first area and a second area arranged side by side in a direction parallel to the substrate;
a plurality of touch electrodes, the plurality of touch electrodes being arranged in an array on the substrate, and the plurality of touch electrodes comprising a plurality of first touch electrodes located in the first area and a plurality of second touch electrodes located in the second area; and
a plurality of lead wires, the plurality of lead wires being located on the substrate and extending along an arrangement direction of the first area and the second area, and the plurality of lead wires comprising a plurality of first lead wires, a plurality of second lead wires, and a plurality of third lead wires,
wherein the plurality of first lead wires are located in the first area and are connected to the first touch electrodes in a one-to-one correspondence, the plurality of second lead wires are located in the second area and are connected to the 
the plurality of third lead wires are located in the first area and are insulated from the first touch electrodes, the plurality of third lead wires are connected to the plurality of second lead wires in a one-to-one correspondence, and a unit length of the third lead wires has a lower resistance than a unit length of the second lead wires;
wherein the second touch electrodes comprise two layers of sub-electrodes, orthographic projections of the two layers of sub-electrodes onto the substrate overlap, and the two layers of sub-electrodes are connected by vias.

As to claim 18 and 19, each of these claims is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/05/2021